By the Court.

Benning J.
delivering the opinion.
The affidavit followed the form prescribed by the late attachment Act; and the Act does not require more. Acts of 1855, 1856, jt?. 35.
It was said, that, as the debt was not due, the defendant was entitled to a stay of execution until it should become due, and therefore, that the affidavit should have disclosed the fact, that the debt was not due.
*515But the plaintiff’s pleadings would disclose this fact; and if they would not, the defendant might bring it out in his pleadings ; and, so the fact become known, the manner of its becoming known, would be immaterial; the same effect-'' would follow, in whatever way it became known; the defendant would get his stay of execution.
We think, then, that the affidavit was sufficient. The Court below held it insufficient, and dismissed the attachment. ¥e think, therefore, that, in this, the Court erred.
Of course it is needless to notice the other question.
Judgment reversed.